            Case 6:20-cv-00478-ADA Document 30 Filed 10/05/20 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC

vs.                                                 Case No.: 6:20-CV-478-ADA
DELL TECHNOLOGIES INC., ET AL.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Y. Ernest Hsin                                             , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent 'HOO7HFKQRORJLHV,QF'HOO,QFDQG(0&&RUSin this case,

andwould respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Gibson, Dunn & Crutcher LLP                               with offices at:

               Mailing address: 555 Mission Street, Suite 3000

               City, State, Zip Code: San Francisco, California 94105

               Telephone: 415-393-8224                      Facsimile: 415-374-8436


       2.      Since    June 7, 1999                          , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 201668                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               U.S.D.C. Northern District of CA             April 30, 2003

               U.S.D.C. Central District of CA              December 17, 2003

               U.S.D.C. Southern District of CA             May 6, 2013

               (DVWHUQ'LVWULFWRI7H[DV                     -XQH
               )HGHUDO&LUFXLW                              1RYHPEHU
     Case 6:20-cv-00478-ADA Document 30 Filed 10/05/20 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00478-ADA Document 30 Filed 10/05/20 Page 3 of 4

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel:

                 Mailing address:

                 City, State, Zip Code:

                 Telephone:


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Y. Ernest Hsin                            to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Y. Ernest Hsin
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 5th day of October                    , 2020 .

                                                        Y. Ernest Hsin
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
              Case 6:20-cv-00478-ADA Document 30 Filed 10/05/20 Page 4 of 4

                                    UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION


WSOU INVESTMENTS, LLC

YV                                                                  &DVH1R 6:20-CV-478-ADA
DELL TECHNOLOGIES INC., ET AL.



                                                             ORDER

       %(,75(0(0%(5('RQWKLVGD\WKHUHZDVSUHVHQWHGWRWKH&RXUWWKH0RWLRQIRU

$GPLVVLRQ3UR+DF9LFHILOHGE\ Y. Ernest Hsin                                                                      FRXQVHOIRU

                                                                    DQGWKH&RXUWKDYLQJUHYLHZHGWKHPRWLRQHQWHUV

WKHIROORZLQJRUGHU

       ,7,625'(5('WKDWWKH0RWLRQIRU$GPLVVLRQ3UR+DF9LFHLV*5$17('DQG

Y. Ernest Hsin                                       PD\DSSHDURQEHKDOIRI

LQWKHDERYHFDVH

                                    Y. Ernest Hsin
       ,7,6)857+(525'(5('WKDWLIKHVKH

KDVQRWDOUHDG\GRQHVRVKDOOLPPHGLDWHO\WHQGHUWKHDPRXQWRIPDGHSD\DEOHWRClerk, U.S.

District CourtLQFRPSOLDQFHZLWK/RFDO&RXUW5XOH$7O I  

                                                     October
       6,*1('WKLVWKHGD\RI
